Citation Nr: 1513482	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-04 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The Veteran's erectile dysfunction is proximately due to his service-connected diabetes mellitus type II.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction secondary to service-connected diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for erectile dysfunction secondary to his service-connected diabetes mellitus type II.

Service connection may be established on a secondary basis where a nonservice-connected disability is proximately caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence that the current disability is proximately caused or aggravated by the service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A January 2012 VA examination demonstrates that the Veteran is currently diagnosed with erectile dysfunction, and a February 2009 rating decision granted him service connection for diabetes mellitus type II, effective January 15, 2008.  Accordingly, the first two elements of a claim for service connection on a secondary basis are met.

A September 2007 private treatment record diagnosed the Veteran with diabetes as demonstrated by lab work he had received the prior month in connection with treatment for his glaucoma.

The Veteran underwent a VA examination for his diabetes in November 2008.  In the report, the examiner identified the Veteran's erectile dysfunction as a genitourinary symptom related to his diabetes.  He indicated that the medications were a contributing cause to the erectile dysfunction, and that the most likely etiology was the multiple medications the Veteran was now required to take.

In January 2012, the Veteran underwent a VA examination specifically for his erectile dysfunction.  He reported that he had been experiencing the condition for 6 to 8 years.  The examiner concluded that while the Veteran was diagnosed with erectile dysfunction it was not proximately due to his diabetes.  He reasoned that if the Veteran had been suffering from erectile dysfunction for 6 to 8 years it necessarily preceded diabetes, which was diagnosed in 2007.

In the Veteran's February 2013 substantive appeal, his wife, who identifies herself as a medical professional, provided a statement.  She voiced her disagreement with the conclusion of the January 2012 examiner.  Among her arguments, she noted that even though diabetes was first discovered in August 2007, its existence likely predates that specific date.  


Resolving any benefit of the doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's erectile dysfunction is secondary to his service-connected diabetes mellitus.   See 38 U.S.C.A. § 5107(b).  Accordingly, entitlement to service connection for erectile dysfunction is warranted.


ORDER

Service connection for erectile dysfunction secondary to service-connected diabetes mellitus type II is granted.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


